Exhibit 10.1
 
 
 
AMENDED AND RESTATED
 
LEGACY RESERVES LP
 
LONG-TERM INCENTIVE PLAN
 
Amended and Restated Effective as of August 17, 2007
 
1.
Purpose of the Plan.

 
The Legacy Reserves LP Long-Term Incentive Plan (the “Plan”) is intended to
promote the interests of Legacy Reserves LP, a Delaware limited partnership (the
“Partnership”), by providing to employees, consultants, and directors of Legacy
Reserves GP LLC, a Delaware limited liability company and the sole general
partner of the Partnership (the “Company”), the Partnership and its Affiliates
incentive compensation awards for superior performance that are based on Units.
The Plan is also contemplated to enhance the ability of the Company and its
Affiliates to attract and retain the services of individuals who are essential
for the growth and profitability of the Partnership and to encourage them to
devote their best efforts to advancing the business of the Partnership and its
subsidiaries.
 
2.
Definitions.

 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding the
immediately preceding two sentences, except as otherwise provided in an Award,
to the extent that an Award provides deferred compensation subject to Section
409A of the Code, solely for the purpose of applying Section 409A to such Award,
the term “Affiliate” shall mean all persons with whom the Participant’s employer
would be considered a single employer under Section 414(b) or Section 414(c) of
the Code.
 
“Award” means an Option, Restricted Unit, Unit Grant, Phantom Unit or Unit
Appreciation Right granted under the Plan, and shall include tandem DERs granted
with respect to an Option, Phantom Unit or Unit Appreciation Right.
 
“Award Agreement” means the written agreement by which an Award shall be
evidenced.
 
“Board” means the Board of Directors of the Company.
 
“Change of Control” means the occurrence of any of the following events:
 
(i)           the acquisition by any “person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than the Company or an Affiliate of the Company, of
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company or the Partnership
representing more than 35% of the combined voting power of the Company’s or the
Partnership’s then outstanding securities entitled to vote generally in the
election of directors; provided, however, that any acquisition of securities
from GP Members will be disregarded for purposes of determining whether a Change
of Control has occurred; or
 
(ii)           the consummation of a reorganization, merger, consolidation or
other form of business transaction or series of business transactions, in each
case, with respect to which Persons who were the partners of the Partnership
immediately prior to such reorganization, merger or consolidation or other
transaction do not, immediately thereafter, own more than 50%
 
-1-

--------------------------------------------------------------------------------


 
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated entity's then outstanding
voting securities; or
 
(iii)           the sale, lease or disposition (in one or a series of related
transactions) by the Partnership of all or substantially all of the
Partnership’s assets to any Person other than the Partnership, the Company or
any of their respective Affiliates; or
 
(iv)           a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the effective date of the initial offering of Units, or (B) are elected, or
nominated for election, thereafter to the Board with the affirmative votes of at
least a majority in interest of the members of the Company, or, if applicable,
by the number of limited partners of the Partnership as set forth in the
Partnership agreement, in each case at the time of such election or nomination,
but “Incumbent Director” shall not include an individual whose election or
nomination is in connection with (i) an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or an actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board or (ii) a plan or agreement to
replace a majority of the then Incumbent Directors, other than, in either case,
as a result of the Partnership’s failure to file a registration statement within
240 days of the effective date of the initial offering of Units; or
 
(v)           the approval by the Board or the members of the Company of a
complete or substantially complete liquidation or dissolution of the
Partnership.
 
Except as otherwise provided in an Award, solely with respect to any Award that
provides deferred compensation that is subject to Section 409A of the Code and
payment of such Award is contingent upon the occurrence of a Change of Control,
the above definition shall be void and of no effect and is hereby replaced by
the definition of such term set forth in regulations issued under Section 409A
of the Code by the appropriate governmental authority, which definition set
forth in regulations issued under Section 409A of the Code is hereby
incorporated by reference into and shall form part of this Plan as fully as if
set forth herein verbatim and the Plan insofar as it relates to such Award shall
be operated in accordance with this modified definition of Change of Control.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be appointed by the Board to administer the Plan.
 
“Consultant” means an individual, other than an Employee or a Director,
providing bona fide services to the Company or any of its Affiliates as a
consultant or advisor, as applicable, provided that such individual is a natural
person and that such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for any securities of the Partnership.
 
“DER” or “Distribution Equivalent Right” means a contingent right, granted in
tandem with a specific Option, Unit Appreciation Right or Phantom Unit, to
receive an amount in cash equal to the cash distributions made by the
Partnership with respect to a Unit during the period such tandem Award is
outstanding.
 
“Director” means a member of the Board who is not an Employee.
 
“Employee” means any employee of the Company or an Affiliate who performs
services for the Company and its Affiliates.
 
-2-

--------------------------------------------------------------------------------


 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, on the next preceding
date on which there was trading) as reported in The Wall Street Journal (or
other reporting service approved by the Committee). In the event Units are not
publicly traded at the time a determination of fair market value is required to
be made hereunder, the determination of fair market value shall be made in good
faith by the Committee.
 
“GP Members” means the members of the Company.
 
“Option” means an option to purchase Units granted under the Plan.
 
“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.
 
“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of Legacy Reserves LP, as it may be subsequently amended or restated
from time to time.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
 
“Phantom Unit” means a phantom (notional) Unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit.  Whether cash or Units are received for Phantom
Units shall be determined in the sole discretion of the Committee and shall be
set forth in the Award Agreement.
 
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture or is either
not exercisable by or payable to the Participant, as the case may be.
 
“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
 
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.
 
“SEC” means the Securities and Exchange Commission, or any successor thereto.
 
“UAR” of “Unit Appreciation Right” means an Award that, upon exercise, entitles
the holder to receive the excess of the Fair Market Value of a Unit on the
exercise date over the exercise price established for such Unit Appreciation
Right. Such excess may be paid in cash and/or in Units as determined in the sole
discretion of the Committee and set forth in the Award Agreement.
 
“UDR” or “Unit Distribution Right” means a distribution made by the Partnership
with respect to a Restricted Unit.
 
“Unit” means a Unit of the Partnership.
 
“Unit Grant” means an Award of an unrestricted Unit.
 
-3-

--------------------------------------------------------------------------------


 
3.
Administration.

 
The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards; (iv)
determine the terms and conditions of any Award; (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, any
Affiliate, any Participant, and any beneficiary of any Award.
 
4.
Units.

 
(a)           Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the maximum number of Units that may be delivered or reserved for
delivery or underlying any Award with respect to the Plan is 2,000,000.  If any
Award expires, is canceled, exercised, paid or otherwise terminates without the
delivery of Units, or if the maximum number of Units delivered is reduced for
any reason other than tax withholding or payment of the exercise price, then the
Units covered by such Award, to the extent of such expiration, cancellation,
exercise, payment or termination, shall again be Units with respect to which
Awards may be granted.  Units that cease to be subject to an Award because of
the exercise of the Award, or the vesting of Restricted Units or similar Awards,
shall no longer be subject to or available for any further grant under this
Plan. Notwithstanding the foregoing, there shall not be any limitation on the
number of Awards that may be granted under the Plan and paid in cash.
 
(b)           Sources of Units Deliverable Under Awards. Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing as determined by the Committee in its sole
discretion.
 
(c)           Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
that the number of Units subject to any Award shall always be a whole number
and, provided further, that the Committee shall not take any action otherwise
authorized under this subparagraph (c) to the extent that (i) such action would
cause (A) the application of Section 409A of the Code to the Award or (B) create
adverse tax consequences under Section 409A of the Code should that Code section
apply to the Award or (ii) except as permitted in Section 7(c), materially
reduce the benefit to the Participant without the consent of the Participant.
 
-4-

--------------------------------------------------------------------------------


 
5.
Eligibility.

 
Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.
 
6.
Awards.

 
(a)           Options. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options shall be granted, the
number of Units to be covered by each Option, whether DERs are granted with
respect to such Option, the purchase price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.
 
(i)           Exercise Price. The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted,
provided such purchase price may not be less than 100% of its Fair Market Value
as of the date of grant.
 
(ii)           Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, which may
include, without limitation, accelerated vesting upon the achievement of
specified performance goals, and the method or methods by which payment of the
exercise price with respect thereto may be made or deemed to have been made,
which may include, without limitation, cash, check acceptable to the Company, a
“cashless-broker” exercise through procedures approved by the Company, with the
consent of the Committee, the withholding of Units that would otherwise be
delivered to the Participant upon the exercise of the Option, other securities
or other property, or any combination thereof, having a fair market value (as
determined by the Committee) on the exercise date equal to the relevant exercise
price.
 
(iii)           Forfeiture. Except as otherwise provided in the terms of the
Award Agreement, upon termination of a Participant’s employment with or
consulting services to the Company and its Affiliates or membership on the
Board, whichever is applicable, for any reason prior to the date an Option
becomes exercisable, all Options shall be forfeited by the Participant.  The
Committee may in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Options.
 
(iv)           DERs. To the extent provided by the Committee, in its discretion,
a grant of Options may include a tandem DER grant, which may provide that such
DERs shall be credited to a bookkeeping account (with or without interest in the
discretion of the Committee) subject to the same vesting restrictions as the
tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.
 
(b)           Restricted Units and Unit Grants. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units and Unit Grants shall be granted, the number of Restricted
Units and/or Unit Grants to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units may become vested or
forfeited, and such other terms and conditions as the Committee may establish
with respect to such Awards.
 
(i)           UDRs. To the extent provided by the Committee, in its discretion,
a grant of Restricted Units may provide that distributions made by the
Partnership with respect to the Restricted Units shall be subject to the same
forfeiture and other restrictions as the Restricted Unit and, if restricted,
such distributions shall be held, without interest, until the Restricted Unit
vests or is forfeited with the UDR being paid or forfeited at the same time, as
the case may be. Absent such a restriction on the UDRs in the grant agreement,
UDRs shall be paid to the holder of the Restricted Unit without restriction.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(ii)           Forfeitures. Except as otherwise provided in the terms of the
Award Agreement, upon termination of a Participant’s employment with or
consulting services to the Company and its Affiliates or membership on the
Board, whichever is applicable, for any reason during the applicable Restricted
Period, all outstanding Restricted Units awarded the Participant shall be
automatically forfeited on such termination. The Committee may in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Restricted Units.
 
(iii)           Lapse of Restrictions. Upon or as soon as reasonably practical
following the vesting of each Restricted Unit, subject to the provisions of
Section 8(b), the Participant shall be entitled to have the restrictions removed
from his or her Unit certificate so that the Participant then holds an
unrestricted Unit.
 
(c)           Phantom Units. The Committee shall have the authority to determine
the Employees, Consultants and Directors to whom Phantom Units shall be granted,
the number of Phantom Units to be granted to each such Participant, the
Restricted Period, the time or conditions under which the Phantom Units may
become vested or forfeited, which may include, without limitation, the
accelerated vesting upon the achievement of specified performance goals, and
such other terms and conditions as the Committee may establish with respect to
such Awards, including whether DERs are granted with respect to such Phantom
Units.
 
(i)           DERs.  To the extent provided by the Committee, in its discretion,
a grant of Phantom Units may include a tandem DER grant, which may provide that
such DERs shall be credited to a bookkeeping account (with or without interest
in the discretion of the Committee) subject to the same vesting restrictions as
the tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.
 
(ii)           Forfeitures.  Except as otherwise provided in the terms of the
Award Agreement, upon termination of a Participant’s employment with or
consulting services to the Company and its Affiliates or membership on the
Board, whichever is applicable, for any reason during the applicable Restricted
Period, all outstanding Phantom Units awarded the Participant shall be
automatically forfeited on such termination.  The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Phantom Units.
 
(iii)           Lapse of Restrictions.  Upon or as soon as reasonably practical
following the vesting of each Phantom Unit, subject to the provisions of Section
8(b), the Participant shall be entitled to receive from the Company one Unit or
cash equal to the Fair Market Value of a Unit, as determined by the Committee in
its discretion.
 
(d)           Unit Appreciation Rights. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant and the
conditions and limitations applicable to the exercise of the Unit Appreciation
Right, including the following terms and conditions and such additional terms
and conditions, as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.
 
(i)           Exercise Price. The exercise price per Unit Appreciation Right
shall be not less than 100% of its Fair Market Value as of the date of grant.
 
(ii)           Vesting/Time of Payment. The Committee shall determine the time
or times at which a Unit Appreciation Right shall become vested and exercisable
and the time or times at which a Unit Appreciation Right shall be paid in whole
or in part.
 
(iii)           Forfeitures. Except as otherwise provided in the terms of the
Award Agreement, upon termination of a Participant’s employment with or services
to the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason prior to vesting, all unvested Unit Appreciation
Rights awarded the Participant shall be automatically forfeited on such
 
 
-6-

--------------------------------------------------------------------------------

 
 
termination. The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Unit Appreciation Rights, in
which case, such Unit Appreciation Rights shall be deemed vested upon
termination of employment or service and paid as soon as administratively
practical thereafter.
 
(iv)           Unit Appreciation Right DERs.  To the extent provided by the
Committee, in its discretion, a grant of Unit Appreciation Rights may include a
tandem DER grant, which may provide that such DERs shall be credited to a
bookkeeping account (with or without interest in the discretion of the
Committee) subject to the same vesting restrictions as the tandem Unit
Appreciation Rights Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion.
 
(e)           General.
 
(i)           Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate.  No
Award shall be issued in tandem with another Award if the tandem Awards would
result in adverse tax consequences under Section 409A of the Code.  Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
 
(ii)           Limits on Transfer of Awards.
 
(A)           Except as provided in Section 6(e)(ii)(C) below, each Award shall
be exercisable or payable only to the Participant during the Participant’s
lifetime, or to the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.
 
(B)           Except as provided in Section 6(e)(ii)(C) below, no Award and no
right under any such Award may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, the Partnership or any Affiliate.
 
(C)           To the extent specifically provided by the Committee with respect
to an Award, an Award may be transferred by a Participant without consideration
to immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.
 
(iii)           Term of Awards. The term of each Award shall be for such period
as may be determined by the Committee, but shall not exceed 10 years.
 
(iv)           Unit Certificates. All certificates for Units or other securities
of the Partnership delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
 
(v)           Consideration for Grants. Awards may be granted for such
consideration, including services, as the Committee determines.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(vi)           Delivery of Units or other Securities and Payment by Participant
of Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award grant agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.
 
(vii)           Change of Control.  Unless specifically provided otherwise in
the Award Agreement, upon a Change of Control or such time prior thereto as
established by the Committee, all outstanding Awards shall automatically vest or
become exercisable in full, as the case may be. In this regard, all Restricted
Periods shall terminate and all performance criteria, if any, shall be deemed to
have been achieved at the maximum level.  To the extent an Option or UAR is not
exercised, or a Phantom Unit or Restricted Unit does not vest, upon the Change
of Control, the Committee may, in its discretion, cancel such Award or provide
for an assumption of such Award or a replacement grant on substantially the same
terms; provided, however, upon any cancellation of an Option or UAR that has a
positive “spread” or a Phantom Unit or Restricted Unit, the holder shall be paid
an amount in cash and/or other property, as determined by the Committee, equal
to such "spread" if an Option or UAR or equal to the Fair Market Value of a
Unit, if a Phantom Unit or Restricted Unit.
 
(viii)           Section 409A of the Code.  Notwithstanding any other provision
of the Plan to the contrary, any Award granted under the Plan shall contain
terms that (i) are designed to avoid application of Section 409A of the Code to
the Award or (ii) are designed to avoid adverse tax consequences under Section
409A should that Code section apply to the Award.
 
7.
Amendment and Termination.

 
Except to the extent prohibited by applicable law:
 
(a)           Amendments to the Plan. Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person.
 
(b)           Amendments to Awards Subject to Section 7(a). The Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to a Participant without the
consent of such Participant.
 
(c)           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available to Participants
under the Plan or such Award.
 
 
-8-

--------------------------------------------------------------------------------

 
 
8.
General Provisions.

 
(a)           No Rights to Award. No Person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
 
(b)           Tax Withholding. The Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, other securities, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy its
withholding obligations for the payment of such taxes.
 
(c)           No Right to Employment or Services. The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the Company or any Affiliate, to continue as a consultant, or to remain on
the Board, as applicable. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment or terminate a consulting relationship,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award agreement or other agreement.
 
(d)           Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Texas without regard to its conflict of
laws principles.
 
(e)           Section 409A of the Code. Notwithstanding anything in this Plan to
the contrary, any Award granted under the Plan shall contain terms that (i) are
designed to avoid application of Section 409A of the Code to the Award or (ii)
are designed to avoid adverse tax consequences under Section 409A of the Code
should that section apply to the Award.  If any Plan provision or Award under
the Plan would result in the imposition of an applicable tax under Section 409A
of the Code and related regulations and pronouncements, that Plan provision or
Award will be reformed to the extent reformation would avoid imposition of the
applicable tax and no action taken to comply with Section 409A of the Code shall
be deemed to adversely affect the Participant's rights to an Award or to require
the Participant's consent.
 
In addition, to the extent that at any time prescribed under Section 409A of the
Code and regulations or other regulatory guidance issued thereunder, the
Participant is a key employee, as defined in Section 416(i) of the Code without
regard to paragraph 5 thereof, except to the extent permitted under Section 409A
of the Code and regulations or other regulatory guidance issued thereunder, no
distribution or payment that is subject to Section 409A of the Code shall be
made under the Plan on account of the Participant’s separation from service, as
defined in Section 409A of the Code and the regulations or other regulatory
guidance issued thereunder, with the Participant’s employer (at any time when
the Participant is deemed under Section 409A of the Code and regulations or
other regulatory guidance issued thereunder to be a specified employee, as
defined in Section 409A of the Code and regulations or other regulatory guidance
issued thereunder) until the date that is the first day of the month that occurs
six months after the date of the Participant’s separation from service (or, if
earlier, the date of death of the Participant or any other date permitted under
Section 409A of the Code and regulations or other regulatory guidance issued
thereunder).  In furtherance of the immediately preceding sentence, any such
distribution or payment otherwise payable in cash to the Participant pursuant to
the terms of the Plan within the period described in the immediately preceding
sentence following the Participant’s separation from service with the Company
will accrue and will be payable in a lump sum payment, with interest at the
short-term applicable federal rate compounded semi-annually from the date the
payment would have been made but for application of this Section to the date of
payment, on the payment date set forth in the immediately preceding sentence.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(f)           Severability. If any provision of the Plan or any award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or award and the remainder of the Plan
and any such Award shall remain in full force and effect.
 
(g)           Other Laws. The Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.
 
(h)           No Trust or Fund Created. Neither the Plan nor any award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.
 
(i)           No Fractional Units. No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.
 
(j)           Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
 
(k)           Facility Payment. Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
properly manage his financial affairs, may be paid to the legal representative
of such person, or may be applied for the benefit of such person in any manner
which the Committee may select, and the Company and its Affiliates shall be
relieved of any further liability for payment of such amounts.
 
(l)           Participation by Affiliates. In making Awards to Consultants and
Employees employed by an Affiliate, the Committee shall be acting on behalf of
the Affiliate, and to the extent the Partnership has an obligation to reimburse
the Company for compensation paid to Consultants and Employees for services
rendered for the benefit of the Partnership, such payments or reimbursement
payments may be made by the Partnership directly to the Affiliate, and, if made
to the Company, shall be received by the Company as agent for the Affiliate.
 
(m)           Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
 
(n)           No Guarantee of Tax Consequences.  None of the Board, the Company,
nor the Committee makes any commitment or guarantee that any federal, state or
local tax treatment will apply or be available to any person participating or
eligible to participate hereunder.
 
9.
Term of the Plan.

 
The Plan shall be effective on the date of its approval by the Board and shall
continue until the date terminated by the Board. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted prior to such termination, and the authority of the Board
 
 
-10-

--------------------------------------------------------------------------------

 
 
or the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under such Award, shall extend
beyond such termination date.
 
 
-11-

--------------------------------------------------------------------------------

 